EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Change the title to:
MULTI-CORE CONTROL SYSTEM THAT DETECTS PROCESS DEPENDENCIES AND SELECTIVELY REASSIGNS PROCESSES


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the drawings and specification:
“In the Office Action, the Examiner objected to the drawings under 37 CFR 1.83(a), stating that "[t]he drawings must show every feature of the invention specified in the claims."  Office Action, pp. 3-4. In particular, the Examiner identified recitations from claims 10 and 13. By this Reply, Applicant amends FIG. 7 to add element S135 between elements S130 and S150. In addition, Applicant amends the specification at paragraph [0087] to specifically cite to element S135. No new matter has been added to the drawings or the specification.”

This argument is found to be persuasive for the following reason. The examiner agrees that figure 7 elements S135 and S150 show the claimed features of claims 10 and 13. As such, the drawing objections have been withdrawn.
Applicant argues regarding the 35 U.S.C. § 112(a) rejections:
“Applicant respectfully traverses the rejections of claims 10 and 13 under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. Office Action, pp. 4-5. As discussed above, Applicant amends FIG. 7 to add element S135, and amends the specification at paragraph [0087] to specifically cite to element S135. In addition, Applicant amends claims 10 and 13, as shown in the attached listing of claims.”

This argument is found to be persuasive for the following reasons. The examiner agrees that the amended claims 10 and 13 have proper written description support within both figure 7 and paragraph 87 of the specification. Thus, the written description rejections have been withdrawn.
An updated prior art search has been performed that hasn’t found any additional prior art references that read upon the independent claims. Thus, the claims are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACOB PETRANEK/Primary Examiner, Art Unit 2183